Exhibit NEWS RELEASE FOR IMMEDIATE RELEASE CONTACT: THOMAS H. POHLMAN PRESIDENT OR JOHN P. NELSON CFO (515) 232-6251 APRIL 18, AMES NATIONAL CORPORATION ANNOUNCES FIRST QUARTER 2 AND FORECASTED EARNINGS FOR 2008 The Company had net income of $2,901,000, or $0.31 per share for the three months ended March 31, 2008, compared to net income of $2,521,000, or $0.27 per share, for the three months ended March 31, 2007, an increase of 15%.The increase in net income can be primarily attributed to an improving net interest margin.The improvement in margin was due to increased loan demand, improved investment yields and higher non-interest bearing deposits compared to one year ago. The Company’s return on average assets was 1.33% and 1.21% for the three-month periods ending March 31, 2008 and 2007, respectively.The Company’s return on average equity was 10.38% for the three months ended March 31, 2008 compared to 9.00% for the same period a year ago. Net interest income for the first quarter increased $1,283,000, or 22%, from one year ago as interest income on earning assets increased and the interest expense on deposits dropped in concert with short-term market interest rates.Interest income increased 4% while interest expense declined 14% compared to the same quarter last year.Net interest margin for the quarter ended March 31, 2008 was 3.78% compared to 3.27% for the first quarter of 2007. Non-interest income decreased $256,000, or 16%, primarily as the result of lower security gains on the Company’s investment portfolio.Net securities gains on the Company’s investment portfolio were $21,000 in 2008 compared to $454,000 in 2007. Partially offsetting the decline related to security gains, was a higher level of trust income and an increase in fees received for the sale of loans to the secondary market. Non-interest expense rose 5% in the first quarter of 2008 primarily due to higher costs of employee salaries and occupancy costs associated with the opening of First National Bank’s Ankeny office.The Ankeny office was opened in May of 2007.The efficiency ratio for the three months ended March 31, 2008 improved to 50.80% from 55.40% at March 31, 2007.This improvement is indicative of the improved net interest income despite higher non-interest expense in the first quarter of 2008 over 2007. Total assets increased to a record $901 million for the quarter ended March 31, 2008 compared to $857 million for same quarter last year, an increase of 5%.The loan portfolio grew $16 million from one year ago primarily as a result of commercial loans originated in the Ankeny market. Loans reached $460 million as of the end of the first quarter, 3% higher than the $444 million recorded on March 31, 2007.The loan growth was primarily in the commercial and commercial real estate portfolios.The allowance for loan losses as of March 31, 2008 and 2007 totaled $5,847,000 and $6,535,000, respectively.The allowance represents 1.25% and 1.45% of loans at March 31, 2008 and 2007, respectively.Net loan losses for each of the quarters ended March 31, 2008 and 2007 totaled $44,000 and $7,000, respectively. Deposits totaled a record $710 million as of March 31, 2008, compared to the $689 million recorded as of March 31, 2007.Deposit balances increased primarily as the result of higher demand deposit and money market balances compared to one year ago. Capital levels remained stable at $113 million, the same level reported one year ago.Total equity capital as of March 31, 2008 represented 12% of total assets. Ames National Corporation stock, under the symbol ATLO, traded in the $18.26 to $20.95 range in the first quarter of 2008 and closed at $19.75 on March 31, The Company is forecasting earnings for the year ending December 31, 2008, in the range of $1.19 to $1.24 per share compared to the $1.17 per share earned for the year ending December 31, 2007. Ames National Corporation affiliate Iowa banks are First National Bank, Ames, Boone Bank & Trust Co., Boone, State Bank & Trust Co., Nevada, Randall-Story State Bank, Story City, and United Bank & Trust, Marshalltown. The Company’s earnings forecast for 2008 is a forward-looking statement under the Private Securities Litigation Reform Act of 1995 that is subject to certain risks and uncertainties that could cause the actual earnings to differ materially from forecasted earnings. A number of factors, many of which are beyond the Company's control, could cause actual earnings to differ significantly from those described in this forward-looking statement.Such risks and uncertainties with respect to the Company include those related to the economic environment, particularly in the areas in which the Company and the Banks operate, competitive products and pricing, fiscal and monetary policies of the U.S. government, changes in governmental regulations affecting financial institutions, including regulatory fees and capital requirements, changes in prevailing interest rates, credit risk management and asset/liability management, the financial and securities markets and the availability of and costs associated with sources of liquidity. AMES NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets (unaudited) March 31, March 31, ASSETS 2008 2007 Cash and due from banks $ 26,945,087 $ 18,571,224 Federal funds sold 32,500,000 13,974,000 Interest bearing deposits in financial institutions 1,586,397 1,020,123 Securities available-for-sale 356,097,147 354,595,476 Loans receivable, net 459,930,349 444,339,055 Loans held for sale 678,764 521,050 Bank premises and equipment, net 13,250,460 13,771,590 Accrued income receivable 7,568,233 7,557,719 Other assets 2,891,263 3,063,150 Total assets $ 901,447,700 $ 857,413,387 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits Demand, noninterest bearing $ 79,858,986 $ 69,174,487 NOW accounts 174,726,257 177,802,564 Savings and money market 171,956,858 156,563,727 Time, $100,000 and over 107,276,114 105,825,829 Other time 175,816,848 180,232,717 Total deposits 709,635,063 689,599,324 Federal funds purchased and securities sold under agreements to repurchase 31,369,621 44,178,920 Other short-term borrowings 386,800 956,749 Long-term borrowings 39,500,000 2,000,000 Dividends payable 2,640,282 2,544,754 Deferred income taxes 384,548 1,001,661 Accrued expenses and other liabilities 5,029,049 4,558,559 Total liabilities 788,945,363 744,839,967 STOCKHOLDERS' EQUITY Common stock, $2 par value, authorized 18,000,000 shares; 9,429,580 and 9,425,013 shares issued and outstanding at March 31, 2008 andMarch 31, 2007, respectively 18,859,160 18,850,026 Additional paid-in capital 22,588,691 22,498,904 Retained earnings 66,943,362 65,832,887 Accumulated other comprehensive income, net unrealized gain on securities available-for-sale 4,111,124 5,391,603 Total stockholders' equity 112,502,337 112,573,420 Total liabilities and stockholders' equity $ 901,447,700 $ 857,413,387 AMES NATIONAL CORPORATION AND SUBSIDIARIES Consolidated
